﻿212.	 On behalf of the delegation of the Republic of Afghanistan, I should like to join the representatives who have spoken before me in congratulating you, Sir, on your well-deserved election to the high office of President of the thirty-second session of the United Nations General Assembly. It gives us particular satisfaction to see a distinguished son of Yugoslavia — a country with which Afghanistan enjoys very close ties of friendship and co-operation-occupying this important position. We are confident that your very able and wise guidance will lead us to the successful conclusion of our deliberations.
213.	Allow me to seize this opportunity to express our sincere appreciation to your predecessor, Mr. Amerasinghe, for the efficient manner in which he conducted the proceedings of the last session of the General Assembly.
214.	We should also like at this juncture to pay a tribute to the Secretary-General, Mr. Kurt Waldheim, for the dedication that he has unfailingly demonstrated in his ceaseless efforts in promoting the principles and objectives enshrined in the Charter of the United Nations.
215.	It is a source of great satisfaction to welcome in our midst the Republic of Djibouti and the Socialist Republic of Viet Nam as States Members of the United Nations. It is a matter of joy for our delegation to welcome the independence of Djibouti from colonial rule and alien domination and its entry into the United Nations as a sovereign Member State. We are indeed happy that the Socialist Republic of Viet Nam, a member of the non- aligned movement, has finally joined the family of nations. The admission of these two countries brings us closer to the goal of universality of the United Nations, a goal to which our Government is ardently committed.
216.	We have once again gathered here to take stock of what has been achieved in the years that have elapsed and, basing ourselves on past experience, to try to chart a better course for coping with the challenges confronting us.
217.	While this Assembly provides a welcome forum for drawing up a balance-sheet of failures and achievements, it is heart-breaking to realize that our performance always falls short of our expectations concerning solutions for problems of peace and co-operation. The balance-sheet to which I referred has unfortunately been so often negative that even the usefulness of our gatherings and the necessity of our deliberations are being questioned. The helplessness of this Organization in dealing with issues that face it and the extremely slow pace of our progress in composing our differences regarding them have caused great disillusionment, especially among the people of the third world.
218.	Year in and year out we assemble and deliberate here and in other forums to seek ways and means of building a better world based on understanding and justice, but either our decisions resulting from those gatherings remain un- implemented or, as is often the case, we fail to agree altogether—no matter what the urgency or the importance of the issue. Such stagnation entitles those whom we represent to ask whether there is something wrong with the system of international co-operation, or whether the principles of the Charter have become obsolete and are no longer applicable to present-day situations. Viewing the contradictions that we are unsuccessful in removing, people everywhere in their perplexity ask themselves, for example. How is it possible that an expansionist country like Israel, in spite of all the United Nations resolutions, continues to enjoy immunity? Why is it that a new international economic order, the need for which is apparently no longer questioned, should be so difficult to establish? Why is it that in Zimbabwe the illegal regime arrogantly maintains itself in power while the international community helplessly watches? Why is it that Namibia is still occupied by South Africa, and why in this day and age is the abject policy of apartheid flourishing in that country?
219.	I submit that there can be nothing wrong with the universal principles of the Charter or with the aims of the conferences that we usually attend. What must be wrong, therefore, is the lack of political willingness on the part of the Member States to bring into being a more effective United Nations and our reluctance to accept to be guided in international gatherings by the norms of reason and justice. This attitude very often prevents a sound operation and consequently damages the very fabric of international understanding. The proponents of such policies unfortunately fail to realize that decisions based  on justice and equity and aimed at benefiting the majority will in the long run be advantageous to all concerned, white and black, North and South.
220.	I believe that it would not be out of context if I said that sometimes, because of influences that cannot be termed altogether unselfish, the composition of some international gatherings does not reflect the existing reality, and that is perhaps one of the reasons why they are not successful in dealing with the problems facing them. To mention but one example, I wish to draw the attention of this Assembly to the fact that the least developed, land-locked countries were not represented at the Conference on International Economic Co-operation in Paris.
How can a meeting which ignores the existence of such an important section of the international community and its problems safeguard the interests of the least developed, land-locked countries and consequently reach decisions benefiting the whole of mankind, including those countries? After all, no other countries are better acquainted with their problems and can defend their interests better. To remedy that deficiency, I .propose that in future that factor should be taken into consideration.
221.	Another disappointing factor which seems to erode co-operation is apathy with regard to the problems of others, especially the most needy in the international community. This lack of solidarity is indeed bewildering. A case in point illustrating this state of affairs is the complete absence of enthusiasm shown by the wealthy nations with regard to the special fund created in favour of land-locked countries. Representatives are aware that, after crossing 101 hurdles—which in itself conveyed a rather poor image of international solidarity-we succeeded in establishing that fund. But now that at last it has come into being the cold-shoulder treatment to which it has been submitted is, to say the least, quite frustrating.
222.	Having made those observations, I should now like to state briefly the policy and position of my country in respect to certain issues.
223.	The Republic of Afghanistan has always endeavoured and will continue to endeavour to establish friendly and peaceful relations with all peace-loving countries, including those of our region, in order to develop its relations and co-operation for the benefit of the peoples of the world and of the region.
224.	With respect to Pakistan, as has been stated in this Assembly in the past, Afghanistan had and still has one political difference. Last year in the General Assembly I expressed the hope that the only political difference between us could be resolved. I avail myself of this opportunity to state that it is our hope that the efforts of Afghanistan and Pakistan that have already begun for a just and honourable solution of that political difference will lead in the future to a successful conclusion in accordance with the consent and satisfaction of all the parties concerned.
225.	With regard to the problems of the Middle East, not just and durable peace will be achieved without the complete withdrawal of Israel from all the occupied territories and the restoration of the inalienable rights of the Palestinian people, including the right of self- determination and the establishment of a Palestinian State in their fatherland, as the question of Palestine forms the core of the Middle East problem. For the attainment of these purposes the full participation of the representatives of the PLO in any future negotiations on an equal basis is indeed necessary. In view of the recent development we are of the opinion that Security Council resolution 242 (1967) needs to be supplemented.
226.	The delegation of Afghanistan has always been of the conviction that durable peace could only be attained if general and complete disarmament, under effective control, is achieved and if a significant part of the resources thus released is devoted to the economic and social needs of the developing countries, among them the least developed in particular. Afghanistan, together with the non-aligned countries, supports the convening of a special session of the General Assembly in 1978 devoted to issues relating to disarmament. We believe that by convening such a special session for a comprehensive review of the issues involved it would be possible to take the necessary effective measures towards the achievement of the goal of general and complete disarmament.
227.	The extreme imbalances in economic development between the developing and developed countries is in itself a constant and aggravating danger to the maintenance of world harmony and co-operation. Unfortunately, we notice with regret and concern the ever-widening gap between the developed and developing countries in development and trade. Despite professions of the rectification and/or amelioration of their adverse terms of trade, no positive action has been taken so far. Runaway and aggravated inflation, compounded by recession emanating from the developed countries together with arbitrary monetary manipulations, has set in motion a vicious inflationary- cum-recessionary cycle with far-reaching negative effects which leads to detrimental imbalances of the economies of the developing countries as the whole and, in particular, of the more vulnerable economies of the least developed, land-locked, island developing and most seriously affected developing countries.
228.	The problem of the soaring and ever-increasing external debt of the developing, and especially of the least developed, countries, remains unsolved, with only unsatisfactory and inadequate efforts, if any, having been made towards their rectification or  amelioration. No real or long-term solution to this problem was achieved at the recent Paris Conference.
229.	The inalienable right of free access to and from the sea of the land-locked countries, whose additional transportation, transit and transhipment costs constitute a major obstacle and impediment to their development efforts, remains to be implemented.
230.	I believe it would be good for us to ponder on the reflections that I have had the honour to share with this Assembly; reflections that I am sure are not exclusively mine. It is high time for us to rededicate ourselves to the high ideals and principles of the Charter and free ourselves of bias and see in this world something other than our own narrow and selfish interests. We have to co-operate in all sincerity to build a better world based on justice and equality, and share the benefits of human civilization which undeniably belong to the whole of mankind. Unless we do so our present meeting and even our future ones will remain meaningless, and our deliberations could be nothing more than exercises in futility.
231.	In conclusion, I should like to state very briefly that mankind will survive together in hope and faith or give way to despair and destruction. We may seem at present as though we are unsure of ourselves and groping to find our way. Economic difficulties, political tension and the uncertainty of the future bring many problems to the surface. The past may or may not inspire us, but it is the needs of the present and the challenges of the future that must constitute the driving force for a united action in the attainment of world peace and the establishment of an international economic order that would ensure the progress and prosperity of peoples everywhere. The cause of peace is not advanced by political means alone. To be realistic and enduring peace must be buttressed by the economic potentialities of all nations.